Mahoney, J.
Appeal from a judgment of the County Court of Schoharie County (Lamont, J.), rendered April 1, 1992, convicting defendant upon his plea of guilty of two counts of the crime of attempted sodomy in the first degree.
In March 1992, defendant was charged with two counts of sodomy in the first degree arising out of his sexual contact with two boys aged 9 and 10. Ultimately, he pleaded guilty to two counts of attempted sodomy in the first degree and, in accord with the parameters contained in the plea agreement, was sentenced to two concurrent 3 to 9-year prison terms. Seeking discretionary modification of the sentence imposed, defendant now appeals.
We affirm. While undoubtedly this Court is vested with discretion to review sentences, even sentences imposed as part of a negotiated plea (see, e.g., People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899), here we see no reason to intervene. It is true that defendant has no prior criminal record. However, the repetitive nature of his conduct and his admitted inability to control himself despite an awareness that what he was doing was wrong establish the existence of a substantial risk that he will reoffend or continue to offend if allowed to remain at large. In our view, these facts more than amply justify the sentences imposed.
Weiss, P. J., Mikoll, Yesawich Jr. and Casey, JJ., concur. Ordered that the judgment is affirmed.